Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, and 4-10, drawn to a method for administering a therapeutic agent to a patient, the method comprising parenterally administering to a patient in need thereof a pharmaceutical composition that comprises (i) a blood product and (ii) a therapeutic agent selected from the group consisting of an anthracycline anti-cancer agent, a topoisomerase inhibitor, an oxazaphosphinany] anti- cancer agent, a nitro-aryl anti-cancer agent, a thiol-reactive functional-group agent, a nitric oxide modulator, a platinum-based antineoplastic compound, acrylamide, acrylonitrile, bis(4- fluorobenzyl])trisulfide, a cardiac glycoside, an anti-mitotic agent, a nucleoside analog, an EGFR inhibitor, and an anti-microbial agent.
II.	Claims 11, and 14-23, drawn to a method of treating cancer in a patient, the method comprising parenterally administering to a patient in need thereof a pharmaceutical composition that comprises (1) a blood product and (ii) a therapeutic agent selected from the group consisting of an anthracycline anti-cancer agent, a topoisomerase inhibitor, an oxazaphosphinany] anti-cancer agent, a nitro- aryl anti-cancer agent, a thiol-reactive functional-group agent, a nitric oxide modulator, a platinum-based antineoplastic compound, acrylamide, 
III.       Claim 78, drawn to a method for treating a disease or disorder involving infection in a patient, the method comprising parenterally administering to a patient in need thereof a pharmaceutical composition that comprises (i) a blood product and (ii) a therapeutic agent that is an anti- microbial agent, to thereby treat the disease or disorder involving infection.
The inventions are distinct, each from the other because of the following reasons:

Inventions Group I and Group II are directed to distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the patients in Group I don’t necessarily have cancer, they could suffer from hypertension or ischemic condition.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group I and Group III are directed to distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the patients in Group I don’t necessarily have infection, they could suffer from hypertension or ischemic 
Inventions Group II and Group III are directed to distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the patients in Group II don’t necessarily have infection; whereas the patients in Group III don’t necessarily have cancer. In addition, the therapeutic agent in Group II does not have to be an anti-microbial agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: the many different therapeutic agent (claims 1, 11, 14, 16, 18, 20, and 22); blood products (claims 4, and 6-8), EGFR inhibitors (claim 14), nucleoside analogs (claim 17), thiol-reactive functional-group agents (claim 19), and nitric oxide modulators (claim 21) in the claims.  The species are independent or distinct because different components have different functions and effects. They have different electronic resources and search queries, and searching one subject will not necessarily lead to another subject. Applicant is required to specifically enumerate each and every species in the elected invention group. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., elect a particular therapeutic agent -such as one of those recited in claims 1, 11, 14, 16, 18, 20, and 22; elect a particular blood product-such as one of those recited in claims 4, and 6-8; elect a particular EGFR inhibitor-such as one of those recited in claim 14; elect a particular nucleoside analog-such as one of those recited in claim 17; elect a particular thiol-reactive functional-group agent-such as one of those recited in claim 19; elect a particular nitric oxide modulator-such as one of those recited in claim 21) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 11, and 78 are generic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655